Citation Nr: 0521032	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for Type 2 diabetes 
mellitus.

3.  Entitlement to service connection for retinopathy, 
claimed as secondary to 
Type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
Type 2 diabetes mellitus.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for degenerative 
arthritis of the left knee, status post total left knee 
arthroplasty.

7.  Entitlement to service connection for residuals of a 
postoperative herniated nucleus pulposus of the lumbar spine, 
L-5, S-1, with chronic right radiculopathy.

8.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

9.  Entitlement to service connection for lung disease, 
claimed as asbestosis as a result of exposure to asbestos.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for residuals of bony 
lesions of the skull, claimed as a benign brain tumor.

12.  Entitlement to service connection for skin rash of the 
face, neck, shoulders, chest, and back.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to April 
1964 and from March 11, 1968, to November 29, 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that a rating decision in January 1973 and an 
RO determination in June 1974 denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  As the veteran did not appeal those RO decisions 
to the Board, they became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal on that issue ensued.

The Board also notes that prior final rating decisions in May 
1981 and September 1981 denied the veteran's claim of 
entitlement to service connection for residuals of shell 
fragment wounds to the back.  The issue currently on appeal 
with regard to the back is entitlement to direct or 
presumptive service connection for residuals of a 
postoperative herniated nucleus pulposus of the lumbar spine, 
L-5, S-1, with chronic right radiculopathy.

On May 11, 2005, the veteran testified at an electronic 
(videoconference) hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits and the issue of 
entitlement to service connection for skin rash of the face, 
neck, shoulders, chest, and back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.





FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate and reopen his claims, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Unappealed RO decisions in January 1973 and June 1974 
denied entitlement to service connection for an acquired 
psychiatric disorder.

3.  Additional evidence received since June 1974 is new, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder.

4.  During his two periods of active service, the veteran had 
no service in the Republic of Vietnam.

5.  The veteran's currently diagnosed Type 2 diabetes 
mellitus was not present during his two periods of active 
service and was not manifested to any degree within one year 
of his separation from active service in November 1968.

6.  There is no competent medical evidence linking the 
veteran's current Type 2 diabetes mellitus to his active 
service.

7.  The veteran's currently diagnosed retinopathy was not 
present during his two periods of active service and there is 
no competent medical evidence linking retinopathy to his 
active service.

8.  The veteran's currently diagnosed peripheral neuropathy 
of the lower extremities was not present during his two 
periods of active service and was not manifested to any 
degree within one year of his separation from active service 
in November 1968.

9.  There is no competent medical evidence linking the 
veteran's current peripheral neuropathy of the lower 
extremities to his active service.

10.  The veteran's statements and hearing testimony that he 
sustained injuries to his low back, neck, and knees during 
active service are not credible.

11.  During active service, the veteran did not sustain any 
injury to his low back, neck, or knees.

12.  There is no competent medical evidence linking the 
veteran's current disabilities of the lumbosacral spine, 
cervical spine, or knees to claimed injuries during active 
service.

13.  There is no medical diagnosis of any current lung 
disease, to include any asbestosis.

14.  There is no competent medical evidence linking any 
current lung disease to claimed exposure to asbestos during 
the veteran's active service or to any other incident or 
manifestation of his service.

15.  The veteran's currently diagnosed hypertension was not 
present during his two periods of active service and was not 
manifested to any degree within one year of his separation 
from active service in November 1968.

16.  There is no competent medical evidence linking the 
veteran's current hypertension to his active service.

17.  There is no competent medical evidence that the veteran 
has ever had a brain tumor.

18.  There is no competent medical evidence that bony lesions 
of the veteran's skull found on brain scan in November 1979 
are related to his active service or productive of any 
current residual disability.


CONCLUSIONS OF LAW

1.  A rating decision in January 1973 and an RO determination 
in June 1974, denying entitlement to service connection for 
an acquired psychiatric disorder, are final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since June 1974 is new and material, 
and the claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  Type 2 diabetes mellitus was not incurred in or 
aggravated by service, and the disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  Retinopathy was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.   Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, and the disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

6.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

7.  Degenerative arthritis of the left knee, status post 
total left knee arthroplasty, was not incurred in or 
aggravated by service, and the disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

8.  Residuals of a postoperative herniated nucleus pulposus 
of the lumbar spine, 
L-5 S-1, with chronic right radiculopathy, were not incurred 
in or aggravated by service, and the disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

9.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by service, and the disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

10.  Lung disease, claimed as asbestosis as a result of 
exposure to asbestos, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

11.  Hypertension was not incurred in or aggravated by 
service, and the disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

12.  Bony lesions of the skull, claimed as a benign brain 
tumor, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished by the RO to the veteran in 
December 2001, May 2002, July 2003, November 2003, December 
2003, January 2004, February 2004, and March 2004 informed 
him of the evidence needed to substantiate and to reopen his 
service connection claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claims.  The RO's 
December 2001 letter and subsequent letters advised the 
veteran that it was his responsibility to make sure VA 
received any non-federal records relevant to his claims.  A 
statement of the case furnished by the RO to the veteran in 
November 2002 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  

The VCAA notice letters and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that any VCAA 
notice deficiency did not affect the essential fairness of 
the adjudication of the veteran's claims on appeal and that 
VA has substantially fulfilled the duty to notify pursuant to 
the VCAA and its implementing regulations.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005). 

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and post-service VA and private 
medical treatment records which he identified.  In addition, 
VA afforded the veteran medical examinations with diagnostic 
studies to evaluate his claimed disabilities.  The competent 
medical evidence of record is sufficient to decide the claims 
on appeal which are decided herein so that further medical 
examinations and opinions are not indicated on those issues.  
See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran and his 
representative have not identified any additional existing 
evidence which might be relevant to the claims on appeal.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.

II. Legal Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110; 1131 (West 2002) 
38 C.F.R. § 3.303 (2004).

A personality disorder and refractive error of the eye as 
such are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c) (2004).

When arthritis, hypertension, diabetes mellitus, organic 
disease of the nervous system, psychosis, a malignant tumor, 
or a tumor of the brain is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).   

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  Acute and subacute 
peripheral neuropathy is defined as transient peripheral 
neuropathy, which appears within weeks or months of exposure 
to a herbicide agent and which resolves within two years of 
the date of onset.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  

A veteran who served in the Republic of Vietnam from January 
9, 1962, to May 7,  1975, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2004).

Except as provided in § 5108, when a claim is disallowed by 
an agency of original jurisdiction, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a two-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Then, the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met. 

III. Factual Background and Analysis

A. Acquired Psychiatric Disorder  

The evidence of record concerning the veteran's psychiatric 
status at the time of the most recent prior final denial of 
his claim for service connection for an acquired psychiatric 
disorder in June 1974 included his service medical records 
from his two periods of active service, a report by a private 
mental health facility, and a report by a New York state 
mental hospital.

The veteran's service medical records from his first period 
of service from February 1962 to April 1964 were entirely 
negative for any psychiatric complaints, findings, or 
diagnoses.

The veteran's service medical records from his period of 
service from March 1968 to November 1968 revealed that, in 
September 1968, he requested to be hospitalized because he 
felt that he might kill himself or hurt someone else.  He had 
gotten married shortly before his second enlistment in the 
Navy and was having marital difficulties.  He was agitated 
and did not improve on prescribed Thorazine.  He reported 
that he could not sleep and had lost 30 pounds.  He had moved 
out of his barracks to a motel across the street from the 
naval base to be by himself.  He was admitted to a service 
department hospital with an admitting diagnosis of depressive 
reaction.

In November 1968, a medical board convened in the veteran's 
case noted that the veteran had had a very troubled, unstable 
life.  His parents divorced when he was a child.  His mother 
was reportedly an alcoholic.  When the veteran and his mother 
were homeless, the veteran was taken into the custody of the 
state and placed into a foster home.  The veteran's foster 
mother was physically abusive to him and was committed to a 
mental institution when the veteran was 12 years of age.  At 
age 16, the veteran was taken into the home of a minister and 
lived there until his first enlistment in the Navy.  His 
first tour of duty was successful.  However, when he could 
not find a job in his hometown in Kentucky, he moved to a 
town in Pennsylvania where he met and married a woman who had 
a child by a previous relationship.  The veteran became 
jealous of his wife, was abusive to her, and started to drink 
and get drunk constantly.  He also got into debt.  He 
indicated that he re-enlisted to try to stop drinking and 
straighten himself out.  

In October 1968, during his fifth week of hospitalization, 
the veteran spoke in a group therapy session of his feelings 
about his deprived childhood.  His condition improved 
somewhat after that, but the treating psychiatrist thought he 
was unsuitable for further duty in the Navy.  At no time 
during his hospitalization was he psychotic.  A conference of 
hospital staff psychiatrists rendered a diagnosis of 
emotionally unstable personality.  The medical board found 
that the veteran's emotionally unstable personality was an 
inherent defect which pre-existed his entrance upon active 
duty in March 1968 and which was not aggravated by service.  
The medical board recommended the veteran's separation from 
service for unsuitability, which was accomplished later in 
November 1968.  

A New York state mental hospital reported to VA that the 
veteran had been discharged from the facility in July 1970 
and had not had further contact with the hospital.  A 
diagnosis was not reported.

In December 1972, a private mental health facility reported 
that the veteran had been hospitalized from June to September 
1972 for psychiatric treatment.  He had been a voluntary 
patient who presented his problem as excessive drinking.  It 
was thought that his drinking was symptomatic of other 
problems.  He was placed into a halfway house for alcoholics.

The evidence added to the record since June 1974 includes: 
records and reports of post-service psychiatric treatment of 
the veteran at private, VA, and state facilities; reports of 
VA examinations; a decision by an ALJ of the SSA; and 
statements and testimony by the veteran.

In February 1969, a private primary care physician reported 
that the veteran was suffering extreme tension and could not 
cope with his environment.  He recommended that the veteran 
seek hospitalization.  That month, the veteran was admitted 
to a VA Medical Center (VAMC).  The veteran had complaints of 
frustration, discouragement, and confusion, and he related 
his marital and financial problems.  It was found that the 
veteran was in contact with reality.  The impression was 
adult situational reaction.  

In July 1969, the veteran was re-admitted to the VAMC with 
complaints of nervousness, insomnia, and loss of weight.  He 
stated that he had separated from his wife and stopped 
drinking.  The initial impressions were stress reaction and 
alcoholism.  The medical service of the VAMC requested a 
neuropsychiatric consultation.  The psychiatrist who 
evaluated the veteran found reactive depression in a patient 
with a personality disorder.

On November 25, 1969, the veteran was admitted to a 
Pennsylvania state mental hospital on a physician's 
certificate, which stated "Probably is a Chronic. Undiff."

At a VA psychiatric examination in February 1985, the 
diagnosis was chronic somewhat paranoid mixed schizophrenia 
in partial remission.  (The Board notes that the evaluations 
of the veteran by psychiatrists subsequent to February 1985 
which are of record did not result in any further diagnosis 
of schizophrenia or of any other acquired psychiatric 
disorder manifested by psychotic symptoms.)

In a February 1988 decision, the SSA ALJ found that the 
veteran was disabled under the provisions of laws 
administered by that agency from January 1980 due to multiple 
physical and mental disabilities, including a severe alcohol 
dependence disorder, a moderately severe depressive-type 
affective disorder, and a moderate emotionally unstable 
personality disorder.  

The Board notes that, as the veteran was separated from his 
second period of active service on November 29, 1968, the one 
year presumptive period for service connection for psychosis 
as a chronic disease did not expire until November 28, 1969.  
The statement on the physician's certificate by which the 
veteran was admitted the Pennsylvania state mental hospital 
on November 25, 1969, within the one year presumptive period, 
that he was probably "Chronic. Undiff." may, the Board 
finds, have meant that the physician in question thought the 
veteran was suffering from chronic undifferentiated 
schizophrenia, a psychotic disorder.  Therefore, the Board 
finds that the item of additional evidence of the November 
1969 physician's certificate is new, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for an acquired psychiatric 
disorder (whether he had psychosis within one year of 
separation from active service on November 29, 1968), and 
raises a reasonable possibility of substantiating his claim.  
On that basis, the Board finds that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder has 
been received, and the claim is reopened.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).  The 
issue of entitlement to service connection for an acquired 
psychiatric disorder on the merits is addressed in the remand 
portion of this decision.  

B. Type 2 Diabetes Mellitus, Retinopathy, and Peripheral 
Neuropathy   

The veteran's service medical records for his two periods of 
active service are negative for any findings or diagnosis of 
any form of diabetes.  At an examination for re-enlistment in 
March 1968, urinalysis was negative for sugar or albumin.

In January 2002, the veteran's private treating physician 
reported that the onset of the veteran's diagnosed Type 2 
diabetes mellitus had been in 1992, approximately 24 years 
after his separation from his second period of active 
service.  

There is no competent medical evidence of record which shows 
that the veteran's Type 2 diabetes mellitus was present 
during his two periods of active service or was manifested 
during the one year period following his separation from 
service in November 1968, so the Board finds that there is no 
basis in the record on which direct service connection or 
presumptive service connection for the chronic disease of 
diabetes mellitus might be granted.  See 38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004).

Type 2 diabetes mellitus is a disease recognized by VA as 
associated with exposure of Vietnam veterans to herbicides 
and subject to presumptive service connection on that basis.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e) (2004).  However, the veteran does not contend and 
his Department of Defense (DD) Forms 214 from his two periods 
of active service do not show any naval service in the waters 
offshore the Republic of Vietnam during the period January 9, 
1962, to May 7, 1975, or any duty in or visitation to the 
Republic of Vietnam during the Vietnam era.  For that reason, 
the veteran is not entitled to presumptive service connection 
for Type 2 diabetes mellitus as a result of presumed exposure 
to herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii), 3.309(e) (2004).

In a statement received in December 2002, the veteran 
asserted that men were brought onboard the Navy ship on which 
he was serving during his second period of active service who 
had been in Vietnam and who had the herbicide Agent Orange on 
their clothes to which he was exposed.  The veteran stated 
his personal belief that such claimed exposure to herbicides 
resulted in his later development of Type 2 diabetes 
mellitus.  However, there is no competent medical evidence 
showing that the veteran was exposed to a herbicide agent at 
any time during his active service, and the veteran, as a 
layman, is not qualified to offer an opinion on a question of 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  His opinion 
concerning his alleged exposure to a herbicide agent while he 
was onboard a Navy ship which was not in the waters offshore 
the Republic of Vietnam is lacking in probative value and 
does not provide a basis on which to allow service connection 
for Type 2 diabetes mellitus or for any other claimed 
disability. 

The Board, therefore, concludes that the preponderance of the 
credible evidence of record is against the veteran's claim 
for service connection for Type 2 diabetes mellitus on any 
basis, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2004).

With regard to retinopathy [inflammation of the retina], the 
veteran's service medical records from his two periods of 
active service are entirely negative for such eye disease.  
At an examination for enlistment in February 1962 and at an 
examination for re-enlistment in March 1968, defective color 
vision (color blindness) was noted, but no eye disease was 
found.  At the examination for separation from his first 
period of active service in April 1964, the veteran's 
uncorrected distant vision was 20/20, bilaterally, and his 
eyes were evaluated as normal.  In a report of medical 
history for the Naval Reserves in June 1964, the veteran 
denied having or ever having had eye trouble.  His service 
medical records from his second period of active service are 
entirely negative for any complaints, findings, or diagnosis 
of eye disease.  An eye examination in August 1968 was 
negative, and no significant refractive error was found at 
that time.  During his hospitalization at a service 
department facility from September to November 1968 for a 
psychiatric evaluation, a physical examination was within 
normal limits and no eye disease was reported.

In May 2001, a private ophthalmologist reported that the 
veteran's visual acuity was correctable to 20/20 and that he 
had very mild background diabetic retinopathy and, also, 
grade I hypertensive retinopathy.

The Board notes that there is no competent medical evidence 
of record linking the veteran's current eye disorder of 
retinopathy to any incident or manifestation during his 
active service.  Therefore, there is no basis on which direct 
service connection for retinopathy might be granted, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).    

The veteran does not contend that his retinopathy is other 
than predominantly of diabetic etiology.  As this decision 
denies entitlement to service connection for the two diseases 
found by the private ophthalmologist in May 2001 as having 
caused the veteran's retinopathy, diabetes and hypertension, 
it is clear that the veteran cannot be entitled to service 
connection for retinopathy as secondary to type 2 diabetes 
mellitus or as secondary to hypertension, which are not 
service connected disabilities.  See 38 C.F.R. § 3.310(a) 
(2004); Allen, supra.

With regard to peripheral neuropathy, the veteran's service 
medical records from his two periods of active service are 
entirely negative for such disease of the peripheral nervous 
system.  At the in-service examinations in February 1964 and 
April 1964 and at the examination for the Naval Reserves in 
June 1964, the veteran's lower extremities and his neurologic 
system were evaluated as normal.  In the report of medical 
history for the Naval Reserves in June 1964, the veteran 
denied having or ever having neuritis.  The veteran does not 
contend and there is no medical evidence showing that his 
current peripheral neuropathy of the lower extremities was 
manifested to any degree within one year of his separation 
from active service in November 1968.  

In January 2002, the veteran's private primary care physician 
reported that his 
Type 2 diabetes was being managed with diet restriction and 
that he had decreased pulses in the lower extremities and 
paresthesias and decreased sensation along the lateral dorsal 
aspect of the feet, bilaterally.  This physician's office 
notes dated in 2002 show an assessment of peripheral 
neuropathy.  Although the records of his private primary care 
physician which the veteran has submitted in support of his 
claims do not unequivocally attribute his diagnosed 
peripheral neuropathy to his Type 2 diabetes mellitus, such 
peripheral neuropathy has not been shown by any other 
competent medical evidence to be other than of diabetic 
etiology.  In any event, service connection for peripheral 
neuropathy as secondary to Type 2 diabetes mellitus may not 
be allowed, because the veteran's Type 2 diabetes mellitus is 
not a service connected disability.   See 38 C.F.R. 
§ 3.310(a) (2004); Allen, supra.  

Furthermore, because there is no competent medical evidence 
of record linking the veteran's current peripheral neuropathy 
of the lower extremities to any incident or manifestation 
during his active service or showing the onset of peripheral 
neuropathy of the lower extremities within one year of the 
veteran's separation from active service, there is no basis 
on which direct service connection for peripheral neuropathy 
of the lower extremities or presumptive service connection 
for peripheral neuropathy of the lower extremities as a 
chronic disease might be granted, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

As noted above, the veteran did not serve in the Republic of 
Vietnam, and, consequently, there is no regulatory 
presumption that he was exposed to herbicide agents during 
his active service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  
His service medical records do not show a finding or 
diagnosis of transient peripheral neuropathy which appeared 
within weeks or months of exposure to a herbicide agent and 
which resolved within two years of the date of onset.  For 
those reasons, entitlement to service connection for 
peripheral neuropathy of the lower extremities as a result of 
exposure to herbicides is not established.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).

In sum, the Board concludes that the veteran is not entitled 
to service connection for peripheral neuropathy of the lower 
extremities on a direct basis, on a presumptive basis as a 
chronic disease, or on a presumptive basis as a disease 
recognized by VA as associated with exposure to herbicides.  
      
C.  Right Knee Disorder; Degenerative Arthritis of Left Knee; 
Residuals of Postoperative Herniated Nucleus Pulposus of L-5, 
S-1; and Degenerative Arthritis of Cervical Spine  

The record reveals that the veteran sustained a post-service 
workplace injury to his lower back in the autumn of 1979 
while performing heavy lifting.  This injury to his 
lumbosacral spine required surgery in March 1980 at a private 
hospital which consisted of a hemilaminectomy of L-5, S-1 
with removal of a herniated nucleus pulposus (HNP) at that 
spinal level.  Subsequent medical evidence shows that the 
veteran currently has post-operative residual disability of 
the lumbosacral spine.

VA X-rays of the veteran's cervical spine in April 1981 
showed narrowing of the C5-6 and C7-T1 disc spaces and 
degenerative changes around the C5-6 disc space.  At a VA 
fee-basis examination in June 2002, the veteran complained of 
having cervical spine (neck) pain for several years.  The 
examiner found that X-rays of the veteran's cervical spine 
showed extensive degenerative disc disease at C2-3, C5-6, and 
C6-7.

At a VA examination in February 1987, the veteran complained 
of left knee pain and pain in other joints.  The pertinent 
diagnosis was painful joints, including the left knee.  In 
January 2001, a private physician noted the veteran's history 
of chronic knee pain.  At a private hospital in February 
2001, the veteran underwent  a left total knee arthroplasty 
(TKA).  At the VA fee-basis examination in June 2002, the 
pertinent diagnosis was left knee pain most likely due to 
degenerative arthritis, status post left knee TKA.  

Private X-rays of the veteran's right knee in August 2001 
showed no significant arthritic changes.  In October 2001, a 
private physician found that the veteran had tenderness of 
the tip of the patella of his right knee.  VA X-rays of the 
veteran's right knee in June 2002 showed minor degenerative 
changes.  At the VA fee-basis examination in June 2002, the 
pertinent diagnosis was right knee pain, X-ray shows minimal 
arthritis, physical examination within normal limits.

With regard to the veteran's lumbosacral spine, his cervical 
spine, and his knees, the Board notes that the record 
contains no medical findings or diagnoses of any abnormality 
or disorder until years after his separation from active 
service in November 1968.

In a written statement received in January 2002 and in his 
testimony at the hearing in May 2005, the veteran alleged 
that during his naval service he injured his low back, neck, 
and knees either when he fell out of his bunk in his sleeping 
quarters or through his duty of moving 55 gallon drums of 
chemicals by bringing them onto the ship or taking them off 
the ship, which involved rolling the heavy drums on the 
ship's deck and, at times, lifting them.  In a written 
statement received in December 2002, the veteran alleged that 
during his naval service he injured his right knee when he 
fell on the deck of a ship.  Also, in his testimony at the 
hearing in May 2005, the veteran alleged that in 1968 while 
he was still on active duty he painted his parents' garage, 
he then saw a chiropractor for neck pain, and the 
chiropractor diagnosed arthritis of his cervical spine.  (The 
Board notes that the veteran has never submitted a statement 
by a chiropractor in support of his claims or, indeed, 
identified the chiropractor whom he allegedly consulted in 
1968.)    

However, at the in-service medical examinations in February 
1964 and April 1964, the veteran's lower extremities, spine, 
and other musculoskeletal system were all evaluated as 
normal.  In addition, in his report of medical history for 
the Naval Reserves in June 1964, the veteran denied having or 
ever having had arthritis, a bone or joint deformity, or a 
'trick' or locked knee, and at an examination for the Naval 
Reserves in June 1964 his lower extremities, spine, and other 
musculoskeletal system were all evaluated as normal.

The veteran's service medical records from his second period 
of active service from March 1968 to November 1968 are 
entirely negative for any complaints, findings, or diagnoses 
related to his lumbosacral spine, cervical spine, or knees.  
During his hospitalization at a service department facility 
from September to November 1968 for a psychiatric evaluation, 
a physical examination was within normal limits, and no 
orthopedic abnormalities or disorders were reported.

There is no competent medical evidence of record showing a 
finding or diagnosis of arthritis of any segment of the 
veteran's spine or of either knee within one year of his 
separation from active service in November 1968.

At the hearing in May 2005, the veteran testified that he did 
not have any treatment in service for his claimed bilateral 
knee injuries and that his back injury "wasn't reported."  
(Transcript, pages 6 and 9).  

The Board finds that a reasonable reading of the veteran's 
June 1964 report of medical history is that he had at that 
point not had any injury to his low back, neck, or knees and 
that he did not claim at that time that there was anything 
wrong with his lumbosacral spine, cervical spine, or knees.  
The Board notes that the veteran first claimed that he had 
neck pain related to his active service when he filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in February 1988, over 19 years after his separation 
from active service, and he first claimed that he had pain in 
his knees related to his active service in a statement 
received in November 2001, approximately 23 years after his 
separation from active service.  Significantly, the veteran's 
Department of Defense (DD) Form 214, separation document, for 
his second period of active service from March 1968 to 
November 1968 states that during that period of service he 
had no foreign or sea service, so the Board finds that during 
his second period of active service from March 1968 to 
November 1968 the veteran did not serve on a Navy ship and 
thus could not have injured his spine or knees aboard a Navy 
ship.

Considering the veteran's denial in June 1964, approximately 
two months after his separation from his first period of 
active service (the only period of service for which he had 
sea service) that he had a disability of any joint and also 
considering the total lack of any corroboration of the 
veteran's alleged low back, neck, and knee injuries during 
active service, either in his service medical records or by 
means of a "buddy" statement by a fellow service member or 
by means of a lay statement by a relative or friend, the 
Board finds that the veteran's statements and testimony to 
the effect that he had back, neck, and knee injuries in 
service which are not documented in his service medical 
records or in any other contemporaneous medical records are 
not credible.  As the veteran's statements in that regard are 
not credible and because there is no other probative evidence 
whatsoever showing that he sustained a low back, neck, or 
knee injury during active naval service, the Board has found 
as a fact that he did not suffer any low back, neck, or knee 
injury during active service.  In view of this finding of 
fact, a medical opinion to the effect that the veteran 
currently has a disability of the spine or of the knees 
related to an injury in service would, of course, have no 
probative value, see Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based upon an inaccurate factual 
premise has no probative value), but the Board notes that 
there is in fact no such opinion of record in this case.  

The Board concludes that the preponderance of the credible 
evidence of record is clearly against the veteran's claims of 
entitlement to service connection for a right knee disorder, 
degenerative arthritis of the left knee, status post total 
left knee arthroplasty, residuals of a postoperative HNP of 
the lumbar spine, L-5-S-1, with chronic right radiculopathy, 
and degenerative arthritis of the cervical spine, and 
entitlement to those benefits is not established.  See 
38 U.S.C.A. §§ 1110, 1112, 1131 West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

D.  Lung Disease   

The veteran has alleged that he has lung disease as a result 
of exposure to asbestos while on active duty.  At the hearing 
in May 2005, he testified that pipes in the bunk area of the 
ship on which he served which contained asbestos broke, and 
he was exposed to asbestos when he participated in repairing 
them.  (Transcript, pages 15-16.)

However, at the VA fee-basis examination in June 2002, there 
was no clinical evidence of asbestosis or any other lung 
disease.  A VA chest X-ray at that time showed that the 
veteran's lungs were clear, and pulmonary function tests 
(PFTs) were normal.  The PFTs showed no significant 
obstructive or restrictive deficits of the veteran's lungs.

Office notes of a private orthopedic specialist in July 2003 
reflect a history provided to him by the veteran of chronic 
obstructive pulmonary disease (COPD).  However, in October 
2003, that physician noted that the veteran's chest was clear 
and that his breath sounds were equal and clear.  

After the June 2002 normal VA PFTs, there is no subsequent 
report of record of any diagnostic study showing that the 
veteran currently has any lung disease.  Because entitlement 
to service connection requires a diagnosis of a current 
disease, see Rabideau, supra, and there is no medical 
diagnosis in the veteran's case of current lung disease, and 
because there is no competent medical evidence of record 
linking any current lung disorder to an incident or 
manifestation during the veteran's active service, to include 
claimed exposure to asbestos, the Board concludes that there 
is no basis on which service connection may be allowed for 
lung disease, claimed as asbestosis as a result of exposure 
to asbestos, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

E.  Hypertension

The veteran's service medical records are entirely negative 
for findings or a diagnosis of hypertension.  At the 
examination in February 1964, the veteran's blood pressure 
(BP) was recorded as 134/82.  At the separation examination 
in April 1964, his BP was recorded as 124/78.  At the 
Reserves examination in June 1964, his BP was recorded as 
120/84.  At an examination for re-enlistment in March 1968, 
his BP was recorded as 136/70.

At the hearing in May 2005, the veteran testified that, 
during his hospitalization in service at a naval hospital 
from September to November 1968, he was treated for 
hypertension with medication.  However, as noted above, the 
medical board report stated that the veteran's physical 
examination during that hospitalization was within normal 
limits, and the medical board did not report a diagnosis of 
hypertension, so the Board finds as a fact that it is less 
likely than not that the veteran was medically treated for 
hypertension while he was on active duty.

At a VA examination in February 1987 (approximately 18 years 
after his separation from active service), the veteran's BP 
was recorded as 100/80 sitting, 108/84 standing, 110/70 two 
minutes after exercise.

At the VA fee-basis examination in June 2002, the veteran 
stated that in 1996 (which was 28 years after his separation 
from active service) he had received a diagnosis of 
hypertension and that he had taken anti-hypertensive 
medication since then.

The Board notes that there is no competent medical evidence 
of record that hypertension was present during the veteran's 
active service or that the disease was manifested to any 
degree within one year of his separation from service, and 
there is  no competent medical evidence linking his current 
hypertension to his active service.  Therefore, the Board 
finds that there is no basis on which service connection for 
hypertension might be allowed on either a direct or 
presumptive basis, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.30(a) (2004).

F.  Bony Lesions of Skull

The veteran's service medical records from his first period 
of service reveal that, in a March 1963 motor vehicle 
accident, the veteran's car hit a light pole and a fire 
hydrant and he suffered a mild concussion.

Post-service bone scans of the veteran's skull at a private 
hospital in November 1979 and in January 1980 showed three 
punctuate areas of increased uptake in the posterior parietal 
occipital area.  The veteran then underwent an open biopsy of 
his skull.  The postoperative diagnosis was multiple bone 
lesions of the skull.  A pathological examination of the 
pericranial bone fragments from the parietal skull showed no 
evidence of malignancy.

In a statement received in December 2002, the veteran alleged 
that he had had a "brain tumor" which he attributed to a 
head injury which he claimed to have sustained in service.  
At the hearing in May 2005, the veteran testified that in 
service his head was injured when he fell out of his bunk 
aboard ship.  (Transcript, page 5.)  However, the veteran is 
not qualified to provide a medical diagnosis, see Espiritu, 
supra, and there is no competent medical evidence or opinion 
of record that he has ever had a tumor of the brain, either 
malignant or benign.  There is also no competent medical 
evidence of record that the veteran has any current residual 
disability related to the bone lesions of his skull which 
were biopsied at the private hospital in January 1980.  
Furthermore, there is no competent medical evidence of record 
linking the bony lesions of the skull first found by a 
private bone scan in November 1979 to the veteran's mild 
concussion in March 1963 or to his alleged head injury later 
in service or to any other incident or manifestation during 
his active service.  For those reasons, the Board concludes 
that there is no basis on which service connection for 
residuals of bony lesions of the skull, claimed as a benign 
brain tumor, may be allowed on either a direct or presumptive 
basis, and entitlement to that benefit is not established.   
See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.30(a) (2004).

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 

ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened and the appeal on 
that issue is granted only to that extent.

Entitlement to service connection for Type 2 diabetes 
mellitus is denied.

Entitlement to service connection for retinopathy, claimed as 
secondary to 
Type 2 diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to Type 2 
diabetes mellitus, is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for degenerative arthritis 
of the left knee, status post total left knee arthroplasty, 
is denied.

Entitlement to service connection for residuals of a 
postoperative herniated nucleus pulposus of the lumbar spine, 
L-5-S-1, with chronic right radiculopathy, is denied.

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.

Entitlement to service connection for lung disease, claimed 
as asbestosis as a result of exposure to asbestos, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of bony 
lesions of the skull, claimed as a benign brain tumor, is 
denied.

REMAND

As noted above, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder has been 
reopened and will be considered by VA on the merits.  

The records of the veteran's treatment at the Warren State 
Hospital, North Warren, Pennsylvania, which were obtained by 
the RO prior to the certification of the veteran's appeal in 
March 2005 include only a "case history" of the veteran's 
admission to that facility on November 25, 1969, and do not 
include a hospital discharge summary or other record showing 
the final diagnosis by the treating physician(s).  As any 
diagnosis rendered in November 1969 of a disorder involving 
psychotic symptoms would be highly relevant to the veteran's 
claim on appeal, the Board finds that VA's duty to assist 
pursuant to the VCAA and its implementing regulations 
requires an attempt to obtain records or information from the 
Warren State Hospital, North Warren, Pennsylvania, which show 
the final psychiatric diagnosis or diagnoses for the 
veteran's admission to that facility on November 25, 1969, 
and this case will be remanded to the AMC for that purpose. 

With regard to the veteran's claim for service connection for 
skin rash of the face, neck, shoulders, chest, and back, the 
Board notes that at his examination for service entrance in 
February 1962, his skin was evaluated as normal, and so he is 
entitled to a presumption that his skin was normal at service 
entrance.  The issue for consideration is thus whether the 
veteran incurred any skin disorder while on active duty.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  

The service medical records from the veteran's first period 
of active service show that, in December 1962, he was seen 
for acne on his back and shoulders.  Antibiotic medication 
was prescribed, and the veteran was advised to have hot 
soaks.  At the examination in February 1964 and at the 
examination for separation in April 1964, the veteran's skin 
was reported as normal.  At the Reserves examination in June 
1964, his skin was again reported as normal.  In his report 
of medical history in June 1964, the veteran denied having or 
ever having had a growth, cyst, or boil of the skin.  
However, during the veteran's second period of active 
service, in May 1968, severe acne of the back was found, and 
tetracycline was prescribed.  As noted above, a physical 
examination during his hospitalization in the fall of 1968 
was reported as within normal limits.  Office notes of a 
private physician in June 2001 contain an entry that the 
veteran stated that he had seen a dermatologist for a rash 
which he had had on his face and chest, but he was not sure 
what it had been.

Upon consideration of this evidence, the Board finds that the 
record does not contain sufficient competent medical evidence 
to decide the veteran's claim for service connection for skin 
rash of the face, neck, shoulders, chest, and back and that 
the available evidence indicates that the veteran's claimed 
skin disease may be associated with the findings of acne 
during his active service.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  Therefore, this case will also be remanded for the 
purpose of obtaining a medical opinion on the question of 
whether the veteran currently has skin rash related to 
service.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain a 
copy of the hospital discharge summary 
for the veteran's admission to the Warren 
State Hospital, North Warren, 
Pennsylvania, on November 25, 1969, from 
that the facility or from any custodian 
or repository which now maintains the 
records, after obtaining any necessary 
release from the veteran.  In making this 
records request, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(1) 
(2004).

2.  The AMC should arrange for the 
veteran to undergo an examination by a 
specialist in dermatology.  It is 
imperative that the examiner review the 
veteran's service medical records and the 
pertinent post-service medical records in 
the claims file.  After review of those 
records and a clinical examination of the 
veteran's skin, the examiner should 
respond to the following questions: (1) 
Does the veteran currently have any 
disorder or abnormality of the skin of 
his face, neck, shoulders, chest, or 
back? (2) If your answer to the first 
question is in the affirmative, is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that such skin disorder or abnormality is 
etiologically related to findings during 
the veteran's active service?  The 
examiner must provide a rationale for any 
opinion expressed.  

3.  Then, the VAMC should re-adjudicate 
the remanded claims of entitlement to 
service connection for an acquired 
psychiatric disorder and for skin rash of 
the face, neck, shoulders, chest, and 
back based on consideration of the entire 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


